PER curiam;
Epitomized Opinion
This case came into this Court on Appeal; and the petition asks that the Deputy State Supervisors of Elections of the County of Cuy-ahoga, be restrained from submitting to the electors of Cuyahoga Heights, Ohio, a referendum which they propose to submit, unless enjoined. The referendum is on an ordinance passed by the council of Cuyahoga Heights granting the Newburg & South Shore Ry. Co. the right to lay a switch across a street in said village.
The Ry Co. contends that prior to the cir. culation of the referendum, the filing of the. proposed ordinance with the village clerk is necessary, to be in compliance with 42276 GC, and the Supervisor’s failure to do so is fatal to the validity of the referendum petition; and they should be permanently restrained from submitting same to voters at the next election.
The Deputy State Supervisors maintain that the words of the statute are: to file a duly verified copy of the “proposed ordinance", and since the Council of Cuyahoga Heights had already passed said ordinance how was it possible to classify it as being a proposed ordinance.
The Court- of Appeals held:
The phrase “proposed ordinance^’ relates to both an ordinance to he initiated and also to an ordinance passed by the council but upon which a referendum is sought. It has no force or effect and is dependent upon the action of the people, and until the decision is had by the voters it is properly denominated a purposed ordinance.
Because of failure to comply with the statutory requirement the Supervisors of Election are permanently enjoined from submitting the proposal to the voters at the election.